          Case 1:20-cv-05452-VSB Document 10 Filed 08/10/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                                                FOR THE

                                   Southern District of New York

PAUL REYES and MIGUEL ANGEL REYES,                         )      ECF Case: 20-CV-05452-VSB
individually and on behalf of others similarly situated,   )
                                                           )
                         Plaintiffs,                       )
                                                           )
                -against-                                  )
                                                           )
HEALTHY FRESH JUICE, INC. (d/b/a HEALTHY                   )
FRESH), JAIME BAEZA, and IVAN ZUNIGA,                      )
                                                           )
                         Defendants.                       )

                                       APPEARANCE OF COUNSEL

To:     The clerk of court and all parties of record

        I am admitted or otherwise authorized to practice in this Honorable Court, and I appear in this

case as counsel for: HEALTHY FRESH JUICE, INC. (d/b/a HEALTHY FRESH), JAIME BAEZA, and

IVAN ZUNIGA. I respectfully demand that all papers in the this case be served upon the undersigned as

indicated below.


Dated: August 10, 2020



                                                           Johnnie Woluewich, Esq.
                                                           984 Morris Park Avenue
                                                           Bronx, New York 10462
                                                           (212) 335-0696 – Phone
                                                           (212) 202-5018 – Fax
                                                           jwoluewich@gmail.com
